DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.  Claims 9 & 19 have been canceled.  Claims 1-8, 10-18, 20-22 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 12, 15, 16, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbier (US 5,235,805).
Regarding independent claim 1, Barbier discloses a combustor assembly (Barbier Fig. 1) for a gas turbine engine (Abstract), the combustor assembly comprising:  
a liner 3 defining a combustion chamber 4 therewithin and a pressure plenum 5 surrounding the liner 3 (Barbier Fig. 1), 
wherein the liner 3 comprises an opening 12 (“oxidizer intake passages”, Barbier Fig. 1 & Fig. 5 below), 
wherein the liner comprises a walled chute 14, 21 (formed collectively by the “sleeve member 14” and “collar member 21”) disposed at least partially through the opening 12 (Barbier Fig. 5 below), 
wherein a plurality of flow openings 29, 32, 33 is defined through a portion 27 of the walled chute (“sleeve extension”) that extends into the pressure plenum 5 surrounding the liner 3 (Barbier Fig. 5 & 6 below; the embodiment of Fig. 5 can be modified to include the “diaphragm member 30” of Fig. 6, including a second flow opening 32 that is aligned with the flow opening 29, and a “control orifice 33”, hence “a plurality of flow openings”, Col. 4, ln. 30-44), 
wherein the walled chute 14, 21 defines an upstream portion and a downstream portion each relative to a flow of gases H in the combustion chamber 4 defined by the liner 3 (Barbier Fig. 5 below), and 
wherein the plurality of flow openings 29, 32, 33 are defined through only the downstream portion of the walled chute 14, 21 and not through the upstream portion of the walled chute (Barbier Fig. 5 below, Col. 4, ln. 13-24, Col. 5, ln. 14-22, “In the orientation illustrated in FIG. 5, the kinetic energy of the oxidizer is not utilized and the oxidizer is introduced into the combustion chamber 4 in a direction of arrow N substantially opposite to the direction of the flow of gases within the combustion chamber, illustrated by arrow H. The control of the dwell time of the gases within the combustion chamber is increased by this embodiment over the embodiment illustrated in FIGS. 2 and 3”).  

    PNG
    media_image1.png
    415
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    570
    media_image2.png
    Greyscale

Regarding claim 2
Regarding claim 3, Barbier discloses the combustor assembly of claim 2, wherein the plurality of flow openings 29, 32, 33 through the walled chute 14, 21 is in fluid communication with the pressure plenum 5 and the flow passage 12 defined through the walled chute 14 (Barbier Fig. 5 above, see the arrow N representing flow from the pressure plenum, through the flow opening, into the flow passage, and into the combustion chamber).  
Regarding claim 10, Barbier discloses the combustor assembly of claim 1, wherein the liner 3 comprises a liner flow opening 11 (“oxidizer intake openings” spaced from the walled chute, Barbier Fig. 1) through the liner 3 in fluid communication with the combustion chamber and the pressure plenum.  
Regarding claim 12, Barbier discloses the combustor assembly of claim 1, further comprising: 3a support member 21 (the extension of the “collar member”) extended through the opening from the liner 3 to the walled chute, wherein the support member fixes the walled chute within the opening of the liner (Barbier Fig. 5 & 6 above, the axial extension of the collar member 21 extends through the opening in the liner and supports the walled chute within the opening as shown).  
Regarding claim 15, Barbier discloses the combustor assembly of claim 1, wherein the plurality of flow openings 29, 32, 33 are defined through the walled chute 14, 21 at least partially along a radial direction relative to the walled chute 14, 21 (Barbier Fig. 5 & 6 above, the flow openings open in the radial direction relative to the axis 16 of the walled chute).  
Regarding claim 22, Barbier discloses the combustor assembly of claim 1, wherein the walled chute 14, 21 has a downstream half and an upstream half (Barbier Fig. 5 above), and wherein none of the plurality of flow openings 29, 32, 33 are disposed entirely on the upstream 
Regarding independent claim 16, Barbier discloses a gas turbine engine, the gas turbine engine comprising: 
a combustor assembly (Barbier Fig. 1) comprising a liner 3 defining a combustion chamber 4 therewithin and a pressure plenum 5 surrounding the liner 3 (Barbier Fig. 1), 
wherein the liner 3 comprises an opening 12 (“oxidizer intake passages”, Barbier Fig. 1 & Fig. 5 below), 
wherein the liner comprises a walled chute 14, 21 (formed collectively by the “sleeve member 14” and “collar member 21”) disposed at least partially through the opening 12 (Barbier Fig. 5 above), 
wherein a plurality of flow openings 29, 32, 33 is defined through a portion 27 of the walled chute (“sleeve extension”) that extends into the pressure plenum 5 surrounding the liner 3 (Barbier Fig. 5 & 6 above; the embodiment of Fig. 5 can be modified to include the “diaphragm member 30” of Fig. 6, including a second flow opening 32 that is aligned with the flow opening 29, and a “control orifice 33”, hence “a plurality of flow openings”, Col. 4, ln. 30-44), 
wherein the walled chute 14, 21 defines an upstream portion and a downstream portion each relative to a flow of gases H in the combustion chamber 4 defined by the liner 3 (Barbier Fig. 5 above), and 
wherein the plurality of flow openings 29, 32, 33 are defined through only the downstream portion of the walled chute 14, 21 and not through the upstream portion of the walled chute (Barbier Fig. 5 above, Col. 4, ln. 13-24, Col. 5, ln. 14-22, “In the orientation illustrated in FIG. 5, the kinetic energy of the oxidizer is not utilized and the oxidizer is introduced into the combustion chamber 4 in a direction of arrow N substantially opposite to the direction of the flow of gases within the combustion chamber, illustrated by arrow H. The control of the dwell time of the gases within the combustion chamber is increased by this embodiment over the embodiment illustrated in FIGS. 2 and 3”).  
Regarding claim 20, Barbier discloses the gas turbine engine of claim 16, wherein the combustor assembly further comprises: a support member 21 (the extension of the “collar member”) extended through the opening from the liner 3 to the walled chute, wherein the support member fixes the walled chute within the opening of the liner (Barbier Fig. 5 & 6 above, the axial extension of the collar member 21 extends through the opening in the liner and supports the walled chute within the opening as shown).  

Claims 1 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foltz (GB 2,017,827). 
Regarding independent claim 1, Foltz discloses a combustor assembly 11 (Foltz Fig. 1) for a gas turbine engine (Pg. 1, ln. 6-9), the combustor assembly comprising: 
a liner 40 (“combustor wall 40”) defining a combustion chamber 18 therewithin and a pressure plenum  17 (“annulus”) surrounding the liner (Foltz Fig. 1, Fig. 8, Pg. 1, ln. 102-115; Pg. 2, ln. 90-96), 
wherein the liner comprises an opening 23 (“air dilution holes”), 
wherein the liner comprises a walled chute 26, 48 (“thimble”, Foltz Fig. 8) disposed at least partially through the opening 23 (Foltz Fig. 8), 
a plurality of air holes”) is defined through a portion of the walled chute 48 that extends into the pressure plenum 17 surrounding the liner 40 (Foltz Fig. 8, a portion of the walled chute extends into the pressure plenum and is bonded to an outer surface of the liner), 
wherein the walled chute 48 defines an upstream portion and a downstream portion each relative to a flow of gases in the combustion chamber defined by the liner 40 (Foltz Fig. 8 below), and 
wherein the plurality of flow openings 51 are defined through only the downstream portion of the walled chute 48 and not through the upstream portion of the walled chute (Foltz Fig. 8 below, Pg. 2, ln. 120-127, “A plurality of air holes 51 are formed in the trailing edge of the flared portion 49 to provide necessary cooling air flow to the inner surface of the combustor”).

    PNG
    media_image3.png
    201
    430
    media_image3.png
    Greyscale

Regarding independent claim 16, Foltz discloses a gas turbine engine, the gas turbine engine comprising: 
a combustor assembly comprising a liner 40 (“combustor wall 40”) defining a combustion chamber 18 therewithin and a pressure plenum  17 (“annulus”) surrounding the liner (Foltz Fig. 1, Fig. 8 below, Pg. 1, ln. 102-115; Pg. 2, ln. 90-96), 
wherein the liner comprises an opening 23 (“air dilution holes”), 
wherein the liner comprises a walled chute 26, 48 (“thimble”, Foltz Fig. 8) disposed at least partially through the opening 23 (Foltz Fig. 8 below), 
wherein a plurality of flow openings 51 (“a plurality of air holes”) is defined through a portion of the walled chute 48 that extends into the pressure plenum 17 surrounding the liner 40 (Foltz Fig. 8 below), 

wherein the plurality of flow openings 51 are defined through only the downstream portion of the walled chute 48 and not through the upstream portion of the walled chute (Foltz Fig. 8 below, Pg. 2, ln. 120-127, “A plurality of air holes 51 are formed in the trailing edge of the flared portion 49 to provide necessary cooling air flow to the inner surface of the combustor”).
	
Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0239575).
Regarding independent claim 21, Chen discloses a combustor assembly for a gas turbine engine, the combustor assembly comprising: 
a liner 46 defining a combustion chamber 38 therewithin and a pressure plenum 30 (“compressor discharge plenum”) surrounding the liner 46 (Para. 0023), 
wherein the liner comprises an opening (Chen Fig. 2-3), 
wherein the liner 40 comprises a walled chute 62 (“tube”) disposed at least partially through the opening (the tube being part of a late lean injector 60 that is disposed in the opening in the liner as shown, Para. 0024), 
wherein a plurality of flow openings 72, 74 (“first and second sets of injectors” forming a flow passage through the walled chute) is defined through a portion of the walled chute that extends into the pressure plenum surrounding the liner 46 (Chen Fig. 3 below, Para. 0026, “first and second sets of injectors 72, 74 circumferentially arranged around the tube 62, and the first and second sets of injectors 72, 74 provide fluid communication for the compressed working fluid 22 to flow through the outer wall 64 and the inner wall 66 and into the tube 62”), 
wherein the walled chute 62 defines an upstream-downstream direction relative to a flow of gases (see arrow “HOT GAS” in Chen Fig. 3) in the combustion chamber defined by the liner 46,
wherein the walled chute 62 defines an opening direction 68 in which the opening is opened (Chen Fig. 3 below, the axis 68 defines the “opening direction”), and 5
wherein a portion of each of the plurality of flow openings 72, 74 through the walled chute 62 is disposed at an acute angle relative to the walled chute 62 when viewed from a direction perpendicular to both the upstream-downstream direction and the opening direction (the flow openings 72 & 74 are at an acute angle as shown; Para. 0028, “The first set of injectors 72 may be angled radially and/or axially with respect to the axial centerline 68 of the tube 62”; Para. 0029, “the second set of injectors 74 may be located downstream from the first set of injectors 72 and angled axially with respect to the axial centerline 68 of the tube 62”).  

    PNG
    media_image4.png
    401
    510
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0239575) in view of Barbier.
Regarding independent claims 1 & 16, Chen discloses a gas turbine engine, the gas turbine engine comprising: 
a combustor assembly comprising a liner 46, 48 defining a combustion chamber 38 therewithin and a pressure plenum 30 (“compressor discharge plenum”) surrounding the liner 46, 48 (Para. 0023), 
wherein the liner comprises an opening (Chen Fig. 2-3), 
wherein the liner comprises a walled chute 62 (“tube”) disposed at least partially through the opening (the tube being part of a late lean injector 60 that is disposed in the opening in the liner as shown, Para. 0024), 
wherein a plurality of flow openings 72, 74 (“first and second sets of injectors” forming a flow passage through the walled chute) is defined through a portion of the walled chute that extends into the pressure plenum 30 surrounding the liner 46, 48 (Chen Fig. 3 below, Para. 0026, “first and second sets of injectors 72, 74 circumferentially arranged around the tube 62, and the first and second sets of injectors 72, 74 provide fluid communication for the compressed working fluid 22 to flow through the outer wall 64 and the inner wall 66 and into the tube 62”), 

Chen fails to disclose wherein the plurality of flow openings are defined through only the downstream portion of the walled chute and not through the upstream portion of the walled chute.
Barbier teaches a walled chute that wherein a flow opening is defined through only the downstream portion of the walled chute and not through the upstream portion of the walled chute (Barbier Fig. 5 above, Col. 4, ln. 13-24, Col. 5, ln. 14-22, “In the orientation illustrated in FIG. 5, the kinetic energy of the oxidizer is not utilized and the oxidizer is introduced into the combustion chamber 4 in a direction of arrow N substantially opposite to the direction of the flow of gases within the combustion chamber, illustrated by arrow H. The control of the dwell time of the gases within the combustion chamber is increased by this embodiment over the embodiment illustrated in FIGS. 2 and 3”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the walled chute of Chen to have the flow openings only on the downstream portion of the walled chute, as taught by Barbier, in order to increase control of the dwell time of the flow through the walled chute by introducing the air into the walled chute in a direction that is opposite of the flow direction of the combustion gases within the combustion chamber (Barbier Col. 4, ln. 13-24, Col. 5, ln. 14-22).  Increasing the dwell time would improve the mixing of the fuel-air mixture injected by the walled chute of Chen, and improve mixing with the hot gases in the combustion chamber.
Regarding claims 4 & 17, Chen in view of Barbier teaches the combustor assembly of claim 1, and Chen further teaches wherein the walled chute 62 further comprises a plurality of flow guide members (Chen Fig. 4 below, the walls of the flow openings 72, 74, extending between walls 64 and 66 of the walled chute), each of which is disposed in contact with a corresponding one of the plurality of flow openings 72, 74 through the walled chute (Chen Fig. 3 & 4, the flow guide members each respectively form a flow passage for the plurality of flow openings through the walled chute).

    PNG
    media_image5.png
    356
    384
    media_image5.png
    Greyscale

Regarding claim 12, Chen in view of Barbier teaches the combustor assembly of claim 1, and Chen further teaches: a support member 64 (“outer wall” of the tube 62 and the walls of the passages 72, 74 that connect to an “inner wall 66” defining the interior of the walled chute) extended through the opening from the liner 46, 48 to the walled chute 62, wherein the support member fixes the walled chute within the opening of the liner (Chen Fig. 3 above).
Regarding claim 13, Chen in view of Barbier teaches the combustor assembly of claim 12, and Chen further teaches wherein the support member 64 and walled chute 62 together define fluid passage” containing a flow of fuel to feed the  fuel ports 78 within the plurality of flow openings 72, 74).
Regarding claim 14, Chen in view of Barbier teaches the combustor assembly of claim 1, and Chen further teaches wherein the plurality of flow openings 72, 74 are defined through the walled chute 62 tangentially to an inner surface 66 of the walled chute (Chen Fig. 4 below, Para. 0028, “the first set of injectors 72 may be angled substantially tangentially to the inner wall 66 of the tube 62, as best shown in FIG. 4”).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz (GB 2,017,827) in view of Madden (US 4,622,821).
Regarding claim 4 & 17, Foltz discloses the combustor assembly and gas turbine of claims 1 & 16 respectively, but fails to disclose wherein the walled chute further comprises a plurality of flow guide members, each of which is disposed in contact with a corresponding one of the plurality of flow openings through the walled chute.  
Madden teaches a similar walled chute 52 as Foltz, further comprising a plurality of flow guide members 61 (webs defining “slots”), each of which is disposed in contact with a corresponding one of the plurality of flow openings 56 through the walled chute 52 (Madden Fig. 2 & 5).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the plurality of flow guide members as taught in Madden to the walled chute of Foltz, in order to provide the flow openings of Foltz as a plurality of slots plurality of flow guide members” comprise; hence, the limitation can be interpreted very broadly.

Claim 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz in view of Pidcock (US 7,000,397). 
Regarding claims 10 & 11, Foltz discloses the combustor assembly of claim 1, but fails to disclose wherein the liner comprises a liner flow opening through the liner in fluid communication with the combustion chamber and the pressure plenum; and wherein the liner flow opening is defined through the liner within a distance from the walled chute equal to a length of the walled chute.
The tile 40 of FIG. 6 is provided with a plurality of cooling holes 44, angled at about 30.degree. to 40.degree. to the general plane of the tile 40. The cooling holes 44 are formed during the casting process in positions where, if they were formed by laser drilling, the boss 54 of the mixing port 56 would be destroyed. The cooling film on the inside of a tile 40 tends to be disturbed downstream of the mixing port 56, because of the tendency for flow disturbance and reversals of hot combustion gases. Use of angled cooling holes 44 in the region directly downstream of the mixing port 56 and as close as possible to the mixing port 56 is thus most advantageous in that it allows the cool air film to be restored downstream of the port 56.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the liner flow openings defined through the liner within a distance from the walled chute equal to a length of the walled chute, as taught by Pidcock, to the combustor assembly of Foltz, in order to provide angled film cooling holes in a region downstream of the walled chute, that can serve to restore the cooling air film downstream of the walled chute that would otherwise be disturbed (Pidcock Col. 5, ln. 30-43).  By locating the liner flow openings/film cooling holes as close to the walled chute as possible, the liner flow openings would be within a distance of the walled chute equal to a length of the walled chute (as shown in Pidcock Fig. 6).

Allowable Subject Matter
Claims 5-8, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to independent claims 1-8, 10-18, 20-22 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Drake US 2016/0201908 & Kostka, Jr. US 2016/0186998 & Sherwood US 2003/0046934, US 7,395,669 teaches a walled chute having flow guide members extending therein.
Chen (US 2010/0251723, US 8,281,600) teaches a thimble for a combustion liner with a  flow opening on one side of the thimble.
Clemen US 10,174,947 teaches a walled chute with support members extending from one side of the walled chute from a portion extending away from the combustion chamber.
Rasmussen US 4,875,339 teaches a walled chute with a flow opening formed on a downstream side of the walled chute.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741